               Case 5:20-cv-01116 Document 1 Filed 09/18/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DDR DB STONE OAK, L.P., and DDR               §
WINTER GARDEN, LLC                            §
                                              §
       Plaintiffs,                            §
                                              §
v.                                            §             NO. 5:20-cv-1116
                                              §
WHITE HOUSE│BLACK MARKET,                     §
INC. AND CHICO’s FAS, INC.                    §
                                              §
       Defendants.
                                              §

                                   NOTICE OF REMOVAL

       Defendants White House│Black Market, Inc. and Chico’s FAS, Inc. (“Defendants”),

having been sued by DDR DB Stone Oak, L.P. and DDR Winter Garden, LLC (“Plaintiffs”),

hereby submit this Notice of Removal pursuant to 28 U.S.C. §§ 1441 and 1446, and in support

thereof state as follows:

                                      INTRODUCTION

       1.       This is a lawsuit for money damages. On or about August 18, 2020, Plaintiffs

filed a civil action (2020CI1558846) against Defendants in the 45th Judicial District Court in

Bexar County, Texas (the “State Court Action”). Plaintiffs seek money damages comprising

allegedly unpaid rent, pursuant to commercial leases pertaining to retail stores operated in Texas

and Florida.

       2.       Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over the State Court

Action because: (1) there is complete diversity of citizenship between Plaintiffs and Defendants;

and (2) the amount in controversy exceeds $75,000, exclusive of interest and costs. As a result,

the State Court Action is removable under 28 U.S.C. §§ 1332 and 1441(a).




DEFENDANTS’ NOTICE OF REMOVAL                                                      PAGE 1
                 Case 5:20-cv-01116 Document 1 Filed 09/18/20 Page 2 of 4




         3.       This removal is timely in that it was filed within 30 days after service of a copy of

the Complaint filed in the State Court Action was effected on Defendants, on August 27, 2020,

which is the initial pleading setting forth Plaintiffs’ claim for relief upon which such action is

based.

                                   DIVERSITY JURISDICTION

         4.       This action involves a controversy between a citizen of a State and citizens of a

foreign state.

         5.       Plaintiff DDR DB Stone Oak, L.P. is a limited partnership organized and existing

under the laws of Texas, with its principal place of business in Ohio.

         6.       Plaintiff DDR Winter Garden, LLC is a Delaware limited liability company that

maintains its corporate headquarters and principal place of business in Ohio.

         7.       Defendant White House│Black Market, Inc. is a corporation organized and

existing under the laws of Florida, with its principal place of business in Florida.

         8.       Defendant Chico’s FAS, Inc. is a corporation organized and existing under the

laws of Florida, with its principal place of business in Florida.

         9.       As such, there is complete diversity of citizenship between all Plaintiffs and the

Defendants.

                                  AMOUNT IN CONTROVERSY

         10.      As to the monetary threshold in 28 U.S.C. § 1332(a), Plaintiffs pleaded in their

Petition that the seek relief of over $100,000. (Petition at ¶2.) Therefore, Plaintiffs seek damages

in excess of $75,000, exclusive of interest and costs.




DEFENDANTS’ NOTICE OF REMOVAL                                                          PAGE 2
               Case 5:20-cv-01116 Document 1 Filed 09/18/20 Page 3 of 4




       COMPLIANCE WITH PROCEDURAL PRE-REQUISITES TO REMOVAL

       11.      Venue is proper for removal in the United States District Court for the Western

District of Texas under 28 U.S.C. § 1446(a), which mandates removal to “the district and

division within which such action is pending,” and the Bexar County is within the territory of the

San Antonio Division of the Western District of Texas.

       12.      The following documents are attached to this notice:

             a. A completed civil cover sheet (Exhibit A);

             b. A supplemental civil cover sheet (Exhibit B);

             c. A copy of the docket sheet in the state court action (Exhibit C); and

             d. Index of all documents that clearly identifies each document and indicates the

                date the document was filed in state court, as well as a copy of each document

                filed in the state court action (Exhibit D).

       13.      The filing fee of $400.00 has been paid to the Clerk along with this filing.

       14.      Written notice of the filing of this Notice of Removal has been given to the

Plaintiffs as required by law.       A copy of this Notice of Removal is also being filed

contemporaneously with the 45th Judicial District Court in Bexar County, Texas.

       WHEREFORE, Defendants respectfully give notice that the State Court Action is hereby

removed to this Court, and requests that this action be placed on the docket of this Court for

further proceedings as though this action had originally been instituted in this Court.




DEFENDANTS’ NOTICE OF REMOVAL                                                        PAGE 3
            Case 5:20-cv-01116 Document 1 Filed 09/18/20 Page 4 of 4




Dated: September 18, 2020                  Respectfully Submitted,

                                           By:     /s/ Joshua D. Kipp
                                           Jason M. Katz (jkatz@ccsb.com)
                                             State Bar No. 24038990
                                           Joshua D. Kipp (jkipp@ccsb.com)
                                             State Bar No. 24078793
                                           Tyler C. Wright (twright@ccsb.com)
                                             State Bar No. 24108544
                                           CARRINGTON, COLEMAN,
                                             SLOMAN & BLUMENTHAL, L.L.P.
                                           901 Main Street, Suite 5500
                                           Dallas, Texas 75202-3767
                                           (214) 855-3000 – Telephone
                                           (214) 580-2641 – Facsimile

                                           ATTORNEYS FOR DEFENDANTS



                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing instrument was served upon the
attorneys of record of all parties to the above cause in accordance with Rule 5, FEDERAL RULES
OF CIVIL PROCEDURE, on this 18th day of September 2020. Service upon all filing users has been
automatically accomplished through the Notice of Electronic Filing. Service upon any non-filing
user was accomplished via U.S. mail.

                                                   /s/ Joshua D. Kipp




DEFENDANTS’ NOTICE OF REMOVAL                                                   PAGE 4
